Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Antoinette H. Posey appeals the district court’s order adopting the reasoning of the magistrate judge and denying relief on her 42 U.S.C. § 1983 (2006) complaint. We have reviewed the record and find no reversible error. Accordingly, although we grant leave to proceed in forma pauperis, we affirm for the reasons stated by the district court. Posey v. McGhee, NO. 1:11-cv-00573-WO-PTS (M.D.N.C. Apr. 5, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.